Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/616,845 is presented for examination by the examiner.  Claims 16, 28, and 30 have been amended.  Claims 16-32 are pending.

Response to Amendment

Drawings
	The drawing submitted on 7/5/22 are accepted.


Claim Rejections - 35 USC § 112
The rejection under this statute has been overcome by amendment.

Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive.  Applicant alleges the prior art does not explicitly teach that the confirmed connection transaction is indicative of the connecting device having a stored private key known only to the connecting device.  Applicant points to paragraph 0028 to show that the characteristic 212 that the requester uses to verify its authorization for resource 216 is something other than proof of a private key.  First of all, private keys are one half of a key pair in asymmetric cryptography.  The private key is only known by its owner who shares the public key.   In cited paragraph 0052, the requestor’s characteristics are validated and encoded into the transaction.  While Applicant mention paragraph 0028 to expound upon embodiments of the characteristic, paragraph 0036 explain how the characteristic is validated by the validator 202.  Daniel explicitly teaches that the signature constitutes or is associated with the characteristic and is validated using the public key.  One of ordinary skill in the art would know that this public key is used to check a signature generating by the corresponding private key.  Thus, Daniel teaches that the requestor has a key pair for this explicit purpose (0017).  In view of the foregoing, respectfully the claim does not require more than what is taught by Daniel.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 16-22, 28, 30 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP Application Publication 2018/0025166 hereinafter Daniel.

As per claim 16, Daniel teaches an industrial network comprising: 
a plurality of interconnected network nodes (Fig. 2), each of said plurality of interconnected network nodes being configured to: 
host a blockchain, the blockchain being a distributed permissionless trusted database configured to store a plurality of confirmed transactions (0016 and 0050) and exchange an unconfirmed transaction among each other (0049); and add
 an unconfirmed transaction to the blockchain as a confirmed transaction of the plurality of confirmed transactions only on a condition that a consensus determined by a consensus protocol of the blockchain is reached between the plurality of network nodes (0051); 
wherein the plurality of network nodes include a plurality of trusted network nodes forming a trusted backbone of the industrial network (Fig. 2, 200 and 218); and 
wherein the plurality of confirmed transactions stored by the blockchain comprise a confirmed connection transaction [valid transaction added to the block chain] which is authorized by the trusted backbone, is indicative of a connecting device [requestor 210] having a stored private key known only to the connecting device [transaction signature is validated using the requestor’s public key; 0017 and 0036] and which is descriptive of a right [criteria] of the connecting device to access the industrial network (0052).
As per claim 17, Daniel teaches the unconfirmed transaction is an unconfirmed connection transaction (0041); wherein the trusted backbone is configured to authorize the unconfirmed connection transaction (0052); and wherein the plurality of network nodes are further configured to reach a consensus to add the unconfirmed connection transaction to the blockchain as the confirmed connection transaction of the plurality of confirmed transactions only on a condition that the unconfirmed connection transaction is authorized by the trusted backbone (0051).
As per claim 18, Daniel teaches a provider network node configured to: provide a network resource [resource provider 216]; and grant the connecting device access to the network resource provided by the provider network node only on a condition that the blockchain stores a first predetermined number of confirmed connection transactions, which are authorized by the trusted backbone, indicative of the connecting device and descriptive of the right of the connecting device to access the network resource provided by the provider network node, if the connecting device requests access to the network resource provided by the provider network node; wherein the first predetermined number is one or greater (0057 and 0058).

As per claim 19, it is rejected for the same reasons as claim 18.

As per claim 20, Daniel teaches a respective connection transaction is indicative of the connecting device by comprising identification information of the connecting device (0016); and wherein at least the provider network node of the plurality of network nodes is configured to determine an identity of the connecting device by verifying identity information transmitted by the connecting device based on identification information comprised of a respective connection transaction (0056).
As per claim 21, Daniel teaches a trusted certificate authority [validator 202/402]; wherein the identification information of the connecting device comprised of the connection transaction indicative of the connecting device comprises a digital certificate comprising a public key of the connecting device and being signed by the trusted certificate authority (0016); and wherein the identity information transmitted by the connecting device comprises a digital signature (0031 and 0036).
As per claim 22, Daniel teaches the trusted backbone is configured to authorize the unconfirmed transaction by each of a second predetermined number of trusted network nodes of the trusted backbone adding a digital signature to the unconfirmed transaction (0040); and wherein a confirmed transaction of the plurality of confirmed transactions comprises a confirmed transaction which is authorized by the trusted backbone if said confirmed transaction comprises the digital signatures of at least a second predetermined number of trusted network nodes of the trusted backbone, the second predetermined number being at least one [miners determines the transaction came from broker 200 using the known key for the validator to validate the signature; 0040].
As per claim 28, Daniel teaches an industrial control system comprising the industrial network of claim 16; an industrial facility (0028 and 0041); and a plurality of control units which each of comprise a network node of the plurality of network nodes (Fig. 2); wherein a network node of a respective control unit comprises a provider network node configured to provide a network resource allowing, when accessed, to perform a control operation on the industrial facility (0041).  In the event claim 28 is determined to possess all of the configurations of claim 1 they are rejected as cited above.
As per claim 30, it is rejected for the same reasons as claim 1.
As per claim 31, it is rejected for the same reasons as claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of USP Application Publication 2020/0139984 to Nokia.

As per claim 23, Daniel teaches at least one confirmed trusted node identification transaction (0040 and 0053). Daniel is silent in explicitly teaching a trusted node identification transaction is indicative of at least one trusted network node and descriptive of a right of the at least one trusted network node to belong to the trusted backbone; wherein the plurality of network nodes are configured, when determining whether a respective connection transaction is authorized by the trusted backbone, to determine the trusted backbone by referring to the at least one confirmed trusted node identification transaction stored in the blockchain.  On the other hand, Nokia teaches trusted node identification transaction is indicative of at least one trusted network node and descriptive of a right of the at least one trusted network node to belong to the trusted backbone; wherein the plurality of network nodes are configured, when determining whether a respective connection transaction is authorized by the trusted backbone, to determine the trusted backbone by referring to the at least one confirmed trusted node identification transaction stored in the blockchain  (0049 and 0052).  In the blockchain network of Nokia, certain nodes have special trusted status and are certified nodes (0049).  While Daniel teaches trusted nodes but he is silent as to teaching what rights they have.  Nokia teaches the ledger contains the necessary public keys of the certified nodes and rights thereof.  Nokia explicitly teaches the trusted nodes can even have functionality to mine information into the ledger.  The consensus mechanism is such that they are able to use those rights above other nodes in the system.  Describing the rights of the trusted nodes on the blockchain does produce any unpredictable results.  Having nodes with different rights in a blockchain is obvious in view of Nokia.  Not every participant in the network needs to have the same rights and trust level.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  
As per claim 29, Daniel is silent in explicitly teaching the industrial facility forms a shunting yard comprising a plurality of railroad switches which are each associated with one of the control units; and wherein the control operation comprises an operation to at least one of (i) change a position of a railroad switch of the plurality of railroad switches and (ii) an operation to read a status of the railroad switch.  Nokia teaches a plurality of railroad switches which are each associated with one of the control units; and wherein the control operation comprises an operation to at least one of (i) change a position of a railroad switch of the plurality of railroad switches and (ii) an operation to read a status of the railroad switch as a way to control railroad switches (0049).  If nodes on a blockchain can control railroad crossings using basic underlying distributed ledger and rights of the nodes, the same technology could be employed in a shunting yard because it forms the basis of railway intersections.  The purpose of Nokia is to control intersection decisions on transportation lanes.  While Nokia uses regular car roads the same controlling mechanisms could be employed at a shunting yard without producing unpredictable results.  Therefore, it would have been obvious to before the effective filing date to use the combination of Daniel and Nokia to control railroad switches including at a shunt yard.

Claims 24-27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of USP Application Publication 2018/0225469 to Daniel et al., hereinafter DAN’469.
As per claim 24, Daniel teaches the connecting device comprises a network node which, when joined to the industrial network, is configured to become a network node of the plurality of network nodes forming the industrial network (0028 and 0041).  Daniel is silent in explicitly teaching  wherein each network node of the plurality of network nodes further comprises a digital wallet; wherein the plurality of network nodes are further configured to allow transfer of cryptocurrency among each other by exchanging among each other an unconfirmed cryptocurrency transaction and adding the unconfirmed cryptocurrency transaction to the blockchain as a confirmed cryptocurrency transaction of the plurality of confirmed transactions; and wherein the cryptocurrency transaction comprises a transaction specifying a transfer of an amount of cryptocurrency from a digital wallet of a remitting network node of the plurality of network nodes to a digital wallet of a beneficiary network node of the plurality of network nodes.  DAN’469 teaches wherein each network node of the plurality of network nodes further comprises a digital wallet [0027; Ethereum account contain cryptocurrency balance]; wherein the plurality of network nodes are further configured to allow transfer of cryptocurrency among each other by exchanging among each other an unconfirmed cryptocurrency transaction and adding the unconfirmed cryptocurrency transaction to the blockchain as a confirmed cryptocurrency transaction of the plurality of confirmed transactions (0031 and 0034); and wherein the cryptocurrency transaction comprises a transaction specifying a transfer of an amount of cryptocurrency from a digital wallet of a remitting network node of the plurality of network nodes to a digital wallet of a beneficiary network node of the plurality of network nodes (0036 and 0039; where if the requestor has the requisite amount of cryptocurrency she will be allowed to purchase the resource).  DAN’469 (same inventor) teaches the exchange of cryptocurrency and recording the transactions thereof to the blockchain.  The same type of blockchain network is taught by Daniel.  It would be obvious then that the requestor could be authorized if he/she has enough cryptocurrency to purchase the resource.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.   DAN’469 adds the steps of currency exchange to go along with the resource request.
As per claims 25 and 32, the combination of Daniel and DAN’469 teaches the trusted backbone is configured to, upon authorizing the unconfirmed connection transaction, transfer a predetermined amount of cryptocurrency from the digital wallet of at least one of the trusted network nodes of the trusted backbone to a digital wallet of the network node of the connecting device indicated by the unconfirmed connection transaction and the provider network node is configured to grant the connecting device access to the network resource provided by the provider network node only on the further condition that a second predetermined amount of cryptocurrency is transferred from the digital wallet of the network node of the connecting device to the digital wallet of the provider network node (DAN’469: 0032; cryptocurrency loaded to consumer account), wherein the second predetermined amount of cryptocurrency being less than or equal to the first predetermined amount of cryptocurrency (DAN’469: 0039; requestor must have requisite amount of currency balance to make the purchase).
As per claim 26 the combination of Daniel and DAN’469 teaches the trusted backbone is further configured to authorize the unconfirmed cryptocurrency transaction only on a condition that one of (i) the remitting network node and (ii) the beneficiary node comprises one of a trusted network node of the trusted network nodes of the trusted backbone and the beneficiary node is the provider network node [same blockchain network; DAN’469: 0023 and 0030]: and wherein the plurality of network nodes are further configured to reach a consensus to add an unconfirmed cryptocurrency transaction to the blockchain as a confirmed cryptocurrency transaction of the plurality of confirmed transactions only on a condition that the unconfirmed cryptocurrency transaction is authorized by the trusted backbone [Daniel: 0041].
As per claim 27, it is rejected for the same reasons as claim 26.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431